            Case 1:21-cv-07149-ALC Document 8 Filed 09/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              Sept. 16, 2021
 Evelina Calcano, On Behalf of Herself and All
 Other Persons Similarly Situated,

                                Plaintiff,                   1:21-cv-7149-ALC
                          v.                                 ORDER
 Reason Brand, Inc.,

                                Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled (ECF No.

7), it is hereby ORDERED that the above-captioned action is discontinued without costs and

without prejudice to restoring the action to this Court’s calendar, if the application to restore

the action is made within 45 (forty-five) days.



SO ORDERED.


Dated:     Sept. 16, 2021
           New York, New York
                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge
